DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to Request for Continued Examination (RCE) filed on 9/25/2020. Claims 1-8 and 12-23 are currently pending and have been considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 15-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4, 15 and 20 recite the limitations “the selected technical topic" and “the selected topic”, while parent claims of these claims recite limitations “a selected first technical topic” and “a selected second technical topic”, it is vague and unclear the terms of claims 1, 15 and 20 are directed to the first or the second topic.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 and 16 are also rejected by virtue of their dependency from claims 4 and 15 without remedying the identified deficiencies.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-8 and 12-23 are determined to be directed to an abstract idea. 
The claims 1-8 and 12-23 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application integration and without providing significantly more. 
As per Step 1 of the subject matter eligibility analysis, Claims 1-8 and 21 are directed to a method (i.e., process), and Claims 17-20 and 23 are directed to a system (i.e., machine/apparatus); therefore, these claims are directed to a statutory category of invention. Claims 12-16 and 22 are directed to a product (i.e., article of manufacture). Therefore, all pending claims are directed to a statutory category of invention.
wherein said performing the first technical task in response to said dynamically assigning the received first alert eliminates waste of the resources denoted by the physical devices and improves an efficiency of completing the first technical task and improves a quality of a result from completion of the first technical task, and wherein said performing the second technical task in response to said dynamically assigning the second alert eliminates waste of the resources denoted by the physical devices and improves an efficiency of completing a second technical task pertaining to the next second alert and improves a quality of a result from completion of the second technical task, (Note that the underlined limitations merely include intended results of the abstract functions recited above in these claims, therefore, the claimed invention would be performed the same and the structure of the invention would not be altered regardless of these underlined limitations, and accordingly the intended results would not distinguish the invention over prior art and/or would not make the claim subject matter eligible; regardless, these limitations are part of the abstract idea), all of which include certain methods of organizing human activity, specifically managing personal behavior or relationships or interactions between people (such as assigning tasks/alerts to endpoints or users of computing/communication devices at endpoints (i.e., employees, workers or human customer service agents)). Claims 2-3, 5-6, 9-11, 13-14, 16, and 18-19 are further directed to the abstract idea of details of modifying, increasing, decreasing, retrieving, assigning skill points which include certain methods of organizing human activities for similar reasons provided above for claims 1, 12, and 17. Claims 4, 15, and 20 are further directed to the abstract idea of wherein the first group of endpoints is available for receiving alerts during a first time period for the selected technical topic, wherein a second group of endpoints for the selected topic is available for receiving alerts during a second time period, and wherein the first time period and the second time period partially overlap during an overlap time period which includes certain methods of organizing human activities for similar reasons provides above for claims 1, 12, and 17. Claims 2, 7-8, 13, 18 are further directed to the 
As per Step 2A-Prong 2 of the subject matter eligibility analysis, while the claims 1-8 and 12-23 recite additional limitations which are hardware or software elements, such as computer or processors or memories or computer readable medium or hardware storage devices, or any computing/physical device used at/by the endpoint (wherein the service technicians electronically interact with the physical devices/endpoint), automatically (assigning – via use of a computing technology), wherein each physical device is independently selected from the group consisting of a personal computer, a tablet computer, a smartphone, and a pager, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere instructions to apply an abstract idea in a particular technological environment and merely limiting the use of abstract idea to a particular technological environment do not provide a practical application for an abstract idea (See MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" of the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, as per claims 1-8 and 12-23, receiving/transmitting/communicating/retrieving data over a network between computing devices (such as “receiving … alert…” step of claims 1, 12 and 17) are insignificant extra-
As per Step 2B of the subject matter eligibility analysis, while the claims 1-8 and 12-23 recite additional limitations which are hardware or software elements, such as computer or processors or memory or computer readable medium or hardware storage devices, or any computing/physical device used at/by the endpoint (wherein the service technicians electronically interact with the physical devices/endpoint), automatically (assigning – via use of a computing technology), wherein each physical device is independently selected from the group consisting of a personal computer, a tablet computer, a smartphone, and a pager, these limitations are not enough to qualify as “significantly more” being recited in the 
Therefore, since there are no limitations in the claims 1-8 and 12-23 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Response to Arguments
Applicant’s arguments filed on 9/25/2020 have been fully considered and have been found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Detailed explanation is provided below.

Arguments on rejections under 35 U.S.C. 101:
Applicants argued that the claims recite a practical application. Examiner respectfully disagrees.
	Applicant’s argument focuses first on the limitations “said assignment endpoint performing the first technical task in response to said Applicant asserts that, said assignment endpoint performing the first technical task resolving the first alert, ... said assignment endpoint performing the second technical task in response to said automatically and dynamically assigning the received second alert, said assignment endpoint performing 

Applicants also argued that the claims recite significantly more than the abstract idea. Examiner respectfully disagrees.
	Applicant’s argument focuses first on the limitations “said assignment endpoint performing the first technical task in response to said Applicant asserts that, said assignment endpoint performing the first technical task resolving the first alert, ... said assignment endpoint performing the second technical task in response to said automatically and dynamically assigning the received second alert, said assignment endpoint performing the second technical task resolving the second alert… wherein said automatically and dynamically assigning the received first alert eliminates waste of the resources denoted by the physical devices and improves an efficiency of completing the first technical task and improves a quality of a result from completion of the first technical task, and wherein said automatically and dynamically assigning the second alert eliminates waste of the resources denoted by the physical devices and improves an efficiency of completing a second technical task pertaining to the second alert and improves a quality of a result from completion of the second technical task”. Any statement using “well-understood, routine and conventional” rationale in the subject matter eligibility analysis provided above is supported by an evidence from MPEP sections complying with the Berkheimer requirements. Note that, under step 2B analysis, “well-understood routine and conventional” is one of the four options to address an additional element along with the other 3 option of “apply it”, “generally linking”, and “insignificant extra-solution activity”. Once an additional element is addressed with one of these four options, the test is successfully completed. Therefore, if an additional element is addressed with “apply it” rationale then there is no additional requirement to consider well-understood routine and conventional rationale, and consequently no need for a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624